DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 29 and September 14 of 2020 were filed after the mailing date of the application on April 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
5.	Claims 12, 13, and 15 are objected to because of the following informalities:  Claims 12, 13 and 15 each recite “MCU” without reciting what “MCU” stands for.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1) and Lee (US 20110078335A1).
10.	As per Claim 1, Shiiyama teaches a method of picture processing (scaled image produced at step S10802, [0065]), comprising:  determining at least one picture; storing the at least one picture to an external storage device (10704) in an electronic device (image storage module 10704 for storing a plurality of images in a storage device such as a hard disk or on a portable storage medium, [0049]); and generating an index identifier (image ID is issued for this image, [0063]) based on a storage location of the at least one image picture (image identification number (ID), the storage address of this image file are stored in relation to each original image, [0114]) in the external storage device [0049], wherein the index identifier is used by the electronic device to read the at least one picture in the external storage device indexed by the index identifier for displaying (thumbnail images resembling the target image designated by the operator can be displayed, the operator selects this desired thumbnail image via the user interface module 10701, using the image ID of the thumbnail image selected by the operator as a key, the search-result display module 10709 refers to the search information database 10706 to acquire the corresponding storage address information, reads the image data, which has been stored in the image storage module 10704, in accordance with the acquired storage address information and displays the image on the display, [0127]).
However, Shiiyama does not teach determining the at least one picture in user interface data corresponding to a user interface; and reading the at least one picture in the external storage device indexed by the index identifier for displaying the user interface.  However, Lee teaches a method of picture processing (process an image signal, [0040]), comprising:  determining at least one picture in user interface data corresponding to a user interface; storing the at least one picture to an external storage device (200) in an electronic device (determines whether there is any data whose play was suspended from the media data stored in the external storage medium 200, if it is determined that data whose play was suspended exists, the controller 130 generates a UI displaying a thumb nail image at a point of time where the play was suspended and displays the generated UI on the display unit 160, [0065], external storage medium 200 which stores media data therein, [0028], the media data may include data including an image signal, [0033]); and the electronic device reads the at least one picture in the external storage device for displaying the user interface [0065].  Since Shiiyama teaches reading the at least one picture in the external storage device indexed by the index identifier for displaying [0127], this teaching from Lee can be implemented into the device of Shiiyama so that it reads the at least one picture in the external storage device indexed by the index identifier for displaying the user interface.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiiyama to include determining the at least one picture in user interface data corresponding to a user interface; and reading the at least one picture in the 
11.	As per Claim 7, Claim 7 is similar in scope to Claim 1, except that Claim 7 is directed to a device, comprising a memory and a processing component, wherein the memory is used for storing computer-readable program code, and the processing component is used for executing the computer-readable program code to implement the method of Claim 1.  Shiiyama teaches a device, comprising a memory and a processing component, wherein the memory is used for storing computer-readable program code, and the processing component is used for executing the computer-readable program code to implement the method (foregoing objects are attained also by providing computer programs for instructing a computer to perform an operation that makes it possible to implement, as well as a computer-readable storage medium in which these computer programs have been stored, [0029]).  Thus, Claim 7 is rejected under the same rationale Claim 1.
12.	Claims 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1) and Lee (US 20110078335A1) in view of Shinbata (US 20040136606A1).
13.	As per Claim 2, Shiiyama and Lee are relied upon for the teachings as discussed above relative to Claim 1.
	However, Shiiyama and Lee do not teach wherein the storing the at least one picture to an external storage device in an electronic device comprises:  performing data conversion on each picture to obtain conversion data of each picture according to a screen display requirement; and storing the conversion data of each picture to the external storage device in the electronic device.  coefficient conversion circuit 114 uses this coefficient conversion table to convert the frequency coefficients, restoration circuit 115 subjects the coefficients that have been obtained by the coefficient conversion circuit 114 to an inverse discrete wavelet transform to obtain an image, the image that has been obtained by the restoration circuit 115 is stored in an external storage device, [0033], convert a radiation image to a digital image signal and subject the digital image signal to image processing to output the processed image by displaying it on a display such as a CRT, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiiyama and Lee so that the storing the at least one picture to an external storage device in an electronic device comprises:  performing data conversion on each picture to obtain conversion data of each picture according to a screen display requirement; and storing the conversion data of each picture to the external storage device in the electronic device because Shinbata suggests that this way, valid portions can be enhanced in contrast effectively and efficiently without producing artifacts such as false contours at edge portions in an image after processing [0054].
14.	As per Claim 3, Shiiyama and Lee do not teach wherein the performing data conversion on each picture to obtain conversion data of each picture according to a screen display requirement comprises:  extracting valid data of each picture; and performing the data conversion on the valid data of each picture to obtain the conversion data of each picture by using a coefficient conversion table so designed that a conversion characteristic based upon the histogram flattening method is adopted with regard to a range of coefficient values for which the absolute value is equal to or less than a predetermined value while the coefficient values are kept unchanged with regard to a range of coefficient values for which the absolute value exceeds the predetermined value, valid portions can be enhanced in contrast effectively and efficiently without producing artifacts such as false contours at edge portions in an image after processing, [0054], [0002]).  This would be obvious for the reasons given in the rejection for Claim 2.
15.	As per Claims 8-9, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
16.	Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1), Lee (US 20110078335A1), and Shinbata (US 20040136606A1) in view of Takenaka (US 20160048973A1).
17.	As per Claim 4, Shiiyama, Lee, and Shinbata are relied upon for the teachings as discussed above relative to Claim 2.
	However, Shiiyama, Lee, and Shinbata do not teach wherein the storing the conversion data of each picture to the external storage device in the electronic device comprises:  performing data stitching on the conversion data of multiple pictures to generate a data file corresponding to the multiple pictures; and storing the data file to the external storage device in the electronic frame images have an overlapping portion, the overlapping portion of the frames can be used to detect a stitching position of an image of the same object existing in the corresponding frames, the generated hemispherical photographed movie image can be output to an external storage medium such as a compact flash, [0097], as to the hemispherical image capturing device, two fish-eye images are converted to image data having hemispherical image format, with which the image stitching processing can be applied, [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiiyama, Lee, and Shinbata so that the storing the conversion data of each picture to the external storage device in the electronic device comprises:  performing data stitching on the conversion data of multiple pictures to generate a data file corresponding to the multiple pictures; and storing the data file to the external storage device in the electronic device because Takenaka suggests that it is well-known in the art to stitch the images to generate a wide-angle image having the angle of view greater than the angle of view of the one image capturing device [0005].
18.	As per Claim 10, Claim 10 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
19.	Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1) and Lee (US 20110078335A1) in view of Murphy (US 20090063514A1).

	However, Shiiyama and Lee do not teach wherein the index identifier comprises a UI identifier, an identifier about a picture type of each picture; generating the index identifier based on the UI identifier and the identifier about the picture type.  However, Murphy teaches wherein the index identifier (38) comprises a UI identifier (52), an identifier about a picture type of each picture; generating the index identifier based on the UI identifier and the identifier about the picture type (raster and vector graphical information identifier 38 has a plurality of subcategory identifiers associated therewith, in particular, these subcategory identifiers associated with the raster and vector graphical information identifier 38 include a graphic user interface identifier 52, graphic user interface identifier 52 identifiers an associated digital image as a graphical user interface, [0017], first subcategory identifier identifies a first distinct type of digital image, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiiyama and Lee so that the index identifier comprises a UI identifier, an identifier about a picture type of each picture; generating the index identifier based on the UI identifier and the identifier about the picture type because Murphy suggests that this makes it easier for users to perform searches for digital images with the digital images 
21.	As per Claim 11, Claim 11 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
22.	Claims 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1), Lee (US 20110078335A1), and Richeson (US 20080259844A1).
23.	As per Claim 12, Claim 12 is similar in scope to Claim 1, except that Claim 12 is directed to a device comprising an MCU, and the MCU is used for storing computer-readable program code and executing the computer-readable program code to implement the method of Claim 1, and the external storage device is an external flash.  Shiiyama and Lee do not teach a device comprising an MCU, and the MCU is used for storing computer-readable program code and executing the computer-readable program code to implement the method, and the external storage device is an external flash.  However, Richeson teaches a device comprising an MCU, and the MCU is used for storing computer-readable program code and executing the computer-readable program code to implement (system devices are controlled by software running on an embedded microcontroller, which is often referred to as firmware, microcontrollers with flash memory, flash memory allows the microcontroller code to be changed, thereby allowing the firmware to be changed, [0002]):  obtaining an index identifier of each picture; the at least one picture is stored in an external flash (if the image ID’s match, then the update device will begin to write the received image packet into its flash storage area, [0106]).  Thus, Claim 12 is rejected under the same rationale as Claim 1 along with these additional teachings from Richeson.

24.	As per Claim 13, Shiiyama and Lee do not teach wherein the index identifier is stored in an MCU in the electronic device.  However, Richeson teaches wherein the index identifier is stored in an MCU in the electronic device (each packet of the transmitted image may include the image ID of the transmitted image, write the received image packet into its flash storage area, [0106], storing the old image allows the microcontroller to revert to this image, old image from the flash program space, [0182]).  This would be obvious for the reasons given in the rejection for Claim 12.
25.	As per Claims 15 and 17, these claims are each similar in scope to Claim 13, and therefore are rejected under the same rationale.
26.	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1) and Lee (US 20110078335A1) in view of Abraham (US 20120278747A1).
27.	As per Claim 14, Shiiyama and Lee are relied upon for the teachings as discussed above relative to Claim 1.
	However, Shiiyama and Lee do not expressly teach wherein the user interface comprises at least one of a user interface for turning on, a user interface for turning off, an application interface, and the desktop.  However, Abraham teaches wherein the user interface comprises at GUI desktop 318, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiiyama and Lee so that the user interface comprises at least one of a user interface for turning on, a user interface for turning off, an application interface, and the desktop as suggested by Abraham.  It is well-known in the art that desktop graphical user interfaces help the user to easily access and edit files.
28.	As per Claim 16, Claim 16 is similar in scope to Claim 14, and therefore is rejected under the same rationale.
29.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1), Lee (US 20110078335A1), and Richeson (US 20080259844A1) in view of Abraham (US 20120278747A1).
Claim 18 is similar in scope to Claim 14, and therefore is rejected under the same rationale.
30.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiiyama (US 20030026476A1), Lee (US 20110078335A1), and Richeson (US 20080259844A1) in view of Murphy (US 20090063514A1).
Claim 19 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JH
/JONI HSU/Primary Examiner, Art Unit 2611